Case 1:21-cv-22933-JEM Document 11 Entered on FLSD Docket 09/07/2021 Page 1 of 2



                          U NITED STA TES D ISTR ICT C O U R T
                          SO U TH ER N DISTR ICT O F FLO RID A

                        C ase N o.21-cv-22933-BL O O M /O tazo-R eyes

  CA ROLYN RU SSELL,

        Plaintiff,



  H ALSTEAD FIN AN CIA L
  SERV ICES,LLC,

        D efendant.


                                  OR D ER O F TR ANSFER

        GO OD CAUSE appearing thata transferofthis case is appropriate pursuantto Internal

  OperatingProcedure2.15.00 oftheUnited StatesDistrictCourtfortheSouthernDistrictofFlorida

  becauseofrelatedCaseNo.21-cv-61426-JEM ,andsubjecttotheconsentoftheHonorableJose
  E.M al4inez,itis

        ORDERED AND ADJUDGED that the above num bered case is transfeln'ed to the

  calendarofJudge M artinez foral1furtherproceedings.

        DONE AND ORDERED in ChambersatM iami,Florida,on Septem ber3,2021.




                                                    BETH BL O O M
                                                    UN ITED ST ATE S D IST RICT JUD G E
  Copies to:

  CounselofRecord
Case 1:21-cv-22933-JEM Document 11 Entered on FLSD Docket 09/07/2021 Page 2 of 2



        Afterreviewing thefile in the abovenum bered case,theundersigned acceptsthe transfer

  ofthiscase.Therefore,itis

        ORDERED AND ADJUDGED that a11 pleadings filed after this date shall bear the

  following case number,21-cv-22933-JEM ,indicating the.ludgeto whom a11pleadingsshould be

  routed.

        DONE AND ORDERED in M iam i,Florida,on Septem ber3,2021.

                                                             '                '
                                                                                  .
                                                                    .




                                                    JO SE E. A RT IN EZ
                                                                        f
                                                    UN ITED TA TE S D ISTR I T JUD G E
  Copiesto:

  CounselofRecord
